      Case 20-02089-GLT        Doc 63-1 Filed 09/09/20 Entered 09/09/20 13:38:20                  Desc
                                    parties served Page 1 of 1
Majestic Hills, LLC
Parties Served with Expedited Motion to Request a Status Conference to be Held on an Expedited Basis

Ryan J. Cooney                      rcooney@lampllaw.com
Robert Dauer, Jr.                   red@muslaw.com
John Cromer                         jcromer@bccattorneys.com
John Heurich                         Jheurich@lynchlaw-group.com
Henri Marcel                        hmarcel@dmvlawfirm.com
Kathleen Gallagher                  kgallagher@porterwright.com
Michael Sampson                     msampson@leechtishman.com
Samuel Simon                        ssimon@hh-law.com
John M. Steiner                     jsteiner@leechtishman.com
Thomas P. Agrafiotis                tpagrafiotislaw@comcast.net
Robert A. Arcovio                   rarcovio@margolisedelstein.com
Thomas H. Ayoob, III                tom@pioneerls.com
John C. Brzustowicz                 bmmlaw@brzmar.com
Lisa M. Burkhart                    lburkhart@bmr-law.com
Matthew James Burne                 mburne@leechtishman.com
Dennis Chow                         dchow@fhmslaw.com
Jacob C. Cohn                       jcohn@gordonrees.com
Paul K Geer                         pgeer@dgmblaw.com
Dennis J. Geis, Jr.                 dgeis@margolisedelstein.com
Russell D. Giancola                 rgiancola@porterwright.com
Brian L Greenert                    bgreenert@pa.gov
Tami Kirby Hart                     tkirby@porterwright.com
Matthew Junker                      matthewj@pioneerls.com
Frank Kosir                          fk@muslaw.com
Vera Kanova                         verkanova@pa.gov
David I. Kelch                      dkelch@porterwright.com
Robert O Lampl                      rol@lampllaw.com
Jamie L. Lenzi                      jlenzi@c-wlaw.com
Catherine Loeffler                  loefflercs@hh-law.com
Tara L. Maczuzak                    tmaczuzak@dgmblaw.com
Marjorie A Marotta                  bmmlaw@brzmar.com
Christian David Marquis             cdmarquis@mdwcg.com
Joseph B. Mayers                    jmayers@themayersfirm.com
William Moorhead                    william.moorhead@bipc.com
Jeffrey P. Myers                     jeffrey@jpmyerslaw.com
Douglas R Nolin                     dnolin@peacockkeller.com
Scott North                         snorth@porterwright.com
Jason H. Peck                       jpeck@dgmblaw.com
Stephen P. Plonski                  splonski@margolisedelstein.com
Mark Louis Reilly                   mark@pioneerls.com
Brandon B. Rothey                   bbr@muslaw.com
Gary M. Sanderson                   gms@muslaw.com
Thomas A Steele                     tsteele@peacockkeller.com
Christine D Steere                  csteere@dmvlawfirm.com
Zakarij O. Thomas                   zakarij.thomas@bipc.com
Crystal H. Thornton-Illar           cThornton-Illar@leechtishman.com
Melvin L. Vatz                      mvatz@vatzlaw.com
Larry Wahlquist                     Larry.E.Wahlquist@usdoj.gov
Majestic Hills, LLC
